Opinion by
Tilson, J.
In accordance with stipulation of counsel that the harvest hats in question, valued at less than $3 per dozen, are the same in all material respects as those involved in Caradine Hat Co. v. United States (9 Cust. Ct. 69, C. D. 664), some of the harvest hats were held dutiable at 25 percent ad valorem under paragraph 1504 (b) (5) and others imported or withdrawn for consumption subsequent to the Netherlands Trade Agreement (T. D. 48075) were held dutiable at only 12% percent ad valorem under paragraph 1504 (b) (5) and the said trade agreement.